DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites a highest/lowest grade, and a preferred/non-preferred load. One of ordinary skill in the art would not be able to make/use the invention as recited in claim 10 as such recitations would not be clear to one of ordinary skill in the art. Claims 13-17 are similarly rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 10, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a second hydronic system that includes a thermal source but it is unclear if said thermal source is a second thermal source. Applicant is advised that as at least claim 1 has been amended to recite a first and second hydronic system, that at least claim 1 clearly recites which elements are duplicated and incorporated into claim 1. Claim 1 is interpreted such that the thermal management system comprises at least two thermal sources. 
Claim 3 recites the source but it is unclear what element of claim 1 is referred to. Further, the recitation a ‘plurality of source elements’ is given no patentable weight as such a recitation is indefinite for failing to define the specific configuration of the source of claim 3. Claim 3 is interpreted such that the thermal management system comprises at least two thermal sources.  
Claims 4-5, 8, 10, 13-17 are rejected and interpreted as claim 3 (e.g. the recitations load elements are given no patentable weight).  
The term “highest/lowest grade” in claim 10 is a relative term which renders the claim indefinite. The term “highest/lowest grade” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarly, the recitations “preferred” and non-preferred” render claim 10 indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sedlak (US 20150068228) in view of Cline (US 20180224147).
Regarding claim 1, 
Referring to Fig. 5, Sedlak teaches a thermal management system, comprising: a thermal source 102 or 104 having a source input and a source output (e.g. the inlet and outlets of the sources, not labeled); a first thermal load having a first load input and a first load output (e.g. the region to be cooled which must comprise inlets and outlets, not labeled);  a first hydronic system (e.g. the system using a 
Sedlak does not teach a second thermal load having a second load input and a second load output; a decoupler having a first terminal coupled in a three-way coupling with the source output and the first load input, and a second terminal coupled in a second three-way coupling with the source input and the first load output; wherein the source output is coupled in a third three-way coupling with the second load input and the first terminal of the decoupler, and the source input is coupled in a fourth three-way coupling with the second load output and the second terminal of the decoupler, wherein the first hydronic system comprises the decoupler, and the (first and second) thermal source(s);
Cline, directed to thermal management systems comprising hydronic and chiller connections utilizing a refrigeration cycle (e.g. a heat pump, see par. 2), teaches a hydronic system 100 wherein a first load 104a and a second thermal load 104b having a second load input and a second load output (not labeled); a decoupler (e.g. the bypass branch comprising valve 162)  having a first terminal coupled in a three-way coupling with the source output and the first load input (not labeled), and a second terminal coupled in a second three-way coupling with the source input and the first load output (not labeled); wherein the source output is coupled in a third three-way coupling with the second load input and the first terminal of the decoupler, and the source input is coupled in a fourth three-way coupling 
Cline teaches a system for easily controlling the hydronic thermal exchange for various loads (see par. 2). Cline also teaches that said system provides the advantage of using two thermal sources such that if one thermal source may fail, the other source may provide backup operation (see abstract). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Sedlak by Cline with the motivation of easily controlling the hydronic thermal exchange for various loads, while also providing the advantage of using two thermal sources such that if one thermal source may fail, the other source may provide backup operation. 
Regarding claim 2,
Sedlak as modified teaches wherein the decoupler is unregulated (e.g. when the valves are fully opened), such that fluid can pass in either direction, according to differential fluid flows within the system.
Regarding claim 3,
Sedlak as modified above teaches wherein the source comprises a plurality of source elements.
Regarding claim 4,
Sedlak as modified above teaches wherein the first thermal load comprises a plurality of load elements.
Regarding claim 5,
Sedlak as modified above wherein the second thermal load comprises a plurality of load elements.
Regarding claims 7-8,
The subject matter of claim 7 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763